FILED
                            UNITED STATES DISTRICT COURT                                     FEB _. 8 2011
                            FOR THE DISTRICT OF COLUMBIA                               Clerk. U.S. District &Bankruptcy
                                                                                      Courts tor the District of Columbia
ANTONIO COLBERT,                               )
                                               )
                               Plaintiff,      )
                                               )
       v.                                      )       Civil Action No.          11 OJlf1
                                               )
OHIO ATTORNEY GENERAL                          )
ruCHARDCORDRAY,                                )
                                               )
                               Defendant.      )

                                  MEMORANDUM OPINION

       This matter is before the Court upon consideration of plaintiff' s application to proceed in

forma pauperis and his pro se complaint. The application will be granted, and the complaint

will be dismissed.

       Plaintiff, who currently resides in the District of Columbia, alleges that he has "been

kidnapped by the State of Ohio," a matter which "the state has kept ... consealed [sic]." CompI.

at 2. That plaintiff was "put injail for telling the truth ... is one of a hundred reasons [he is]

sueing [the defendant]." ld. In addition to damages of$100 million, plaintiff demands that

"[t]his matter ... go to President Obama's desk." Id.

       In Neitzke v. Williams, 490 U.S. 319 (1989), the Supreme Court states that the trial court

has the authority to dismiss not only claims based on an indisputably meritless legal theory, but

also claims whose factual contentions are clearly baseless. Claims describing fantastic or

delusional scenarios fall into the category of cases whose factual contentions are clearly baseless.

ld. at 328. The trial court has the discretion to decide whether a complaint is frivolous, and such

finding is appropriate when the facts alleged are irrational or wholly incredible. Denton v.

Hernandez, 504 U.S. 25, 33 (1992). The Court deems the instant complaint frivolous, and
accordingly, dismisses this action under 28 U.S.c. § 1915(a)(2)(B)(i).




                                            . . /<
       An Order consistent with this Memorap1nion is ·ssued separately.